Citation Nr: 1819255	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with substance abuse disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD with substance abuse disorder.

3.  Entitlement to service connection for an esophageal condition, to include as secondary to service-connected PTSD with substance abuse disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral hearing loss.

6.  Entitlement to an increased rating for service-connected PTSD with substance abuse disorder, evaluated as 30 percent prior to January 31, 2014, and 50 percent thereafter.
7.  Entitlement to a temporary total rating (TTR) for hospitalization for PTSD.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, including service in the Republic of Vietnam.  For his service, the Veteran was awarded (among other decorations) the Army Commendation Medal and the Air Medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011, July 2011, and December 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).

These matters were previously before the Board in January 2016, when they were remanded for additional development.

With regard to the Veteran's PTSD with substance abuse disorder claim, an August 2009 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent.  Within one year of that rating decision, new and material evidence regarding the severity of the Veteran's disability was received, in the form of a May 4, 2010 report of hospitalization report.  The new and material evidence prevented that decision from becoming final.  See 38 C.F.R. § 3.156(b) (2017) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).  The claim was readjudicated in a March 2011 rating decision, which the Veteran timely appealed.  Accordingly, the Veteran's current PTSD with substance abuse disorder claim relates back to the assignment of the initial rating. 

Additionally, the Veteran was in receipt of a TTR from April 29, 2010 through February 28, 2011 due to inpatient PTSD and substance abuse treatment.  As this is the maximum rating assignable, an increased rating for that period is not for consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The record indicates that the Veteran has been unemployed during the appeal period and in the February 2018 Appellant's Brief, the Veteran's representative expressly raised the issue of entitlement to a TDIU.  Accordingly, the Board finds that a TDIU claim is part and parcel of the current appeal, and that issue has been added to the cover page. 

The issues of entitlement to service connection for a sleep disorder, erectile dysfunction, an esophageal condition, and hepatitis C, entitlement to an increased rating for PTSD with substance abuse disorder, entitlement to a TTR for hospitalization for PTSD with substance abuse disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The average puretone threshold during a VA audiological evaluation in February 2014 was 74 decibels in the right ear and 70 in the left ear.  Speech recognition scores were 76 percent in the right ear and 74 percent in the left ear.

2.  The average puretone threshold during a VA audiological evaluation in May 2017 was 64 decibels in the right ear and 71 in the left ear.  Speech recognition scores were 72 percent in the right ear and 70 percent in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board also finds there has been substantial compliance with its January 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In April 2016, VA confirmed that the Veteran had not participated in VA vocational rehabilitation.  An October 2017, Social Security Administration (SSA) response indicated that further efforts to obtain the Veteran's SSA records would be futile.  Finally, additional VA treatment records were associated with the claims file and the claim was readjudicated in a supplemental statement of the case.  

The Board acknowledges that it is remanding other claims to obtain outstanding VA and private treatment records.  Nevertheless, the Veteran is not prejudiced by the absence of those records as the outstanding records are dated outside the pendency of the appeal decided herein.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3(2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2017).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b) (2017).

The Veteran contends that his bilateral hearing loss disability is worse than currently rated.

Initially, while the Veteran's VA treatment records contain numerous audiology consultation reports and hearing aid fitting reports, these records do not document the Veteran's puretone threshold findings and / or Maryland CNC Word List Speech Recognition Scores.  Accordingly, the Veteran's VA treatment records do not provide the requisite information necessary to apply the rating criteria.  See 38 C.F.R. § 4.85 (2017).  However, the record contains sufficient information from VA examination reports to rate the Veteran's hearing loss disability.
The Veteran was provided a VA audiological examination in February 2014.  Audiometric testing revealed puretone air conduction thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
75
90
74
LEFT
60
55
75
90
70

The Veteran's Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 76 percent in the right ear and 74 percent in the left ear.  With regard to the effects of his hearing loss, the Veteran reported that he had difficulty hearing, difficulty following instructions, and difficulty hearing high frequency warning signals.  The examiner opined that the Veteran's hearing loss disability would have significant effect occupationally and had resulted in the Veteran being assigned different duties.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level VI hearing loss in the left ear, which corresponds to a 20 rating when applied to Table VII.  Id.  Nevertheless, as the Veteran's hearing resulted in an exceptional pattern of hearing loss as defined at 38 C.F.R. § 4.86(a), Table VIA is for application.  See 38 C.F.R. 4.85(c) (2017).  Applying the Veteran's puretone threshold average to Table VIA results in Level VI hearing in the both ears, which corresponds to a 30 percent rating when applied to Table VII.  38 C.F.R. § 4.85 (2017).

The Veteran was provided another VA audiological examination in May 2017.  Audiometric testing revealed puretone air conduction thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
65
85
64
LEFT
60
60
70
95
71

The Veteran's Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 72 percent in the right ear and 70 percent in the left ear.  With regard to the effects of the Veteran's hearing loss disability, the Veteran reported that he has difficulty understanding normal conversational speech even when using his hearing aid.  The examiner noted that the Veteran's hearing loss would not preclude gainful employment.

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level VI hearing loss in the left ear, which corresponds to a 20 percent rating when applied to Table VII.  Id.  Nevertheless, as the Veteran's left ear hearing resulted in an exceptional pattern of hearing loss as defined at 38 C.F.R. § 4.86(a), Table VIA is for application.  See 38 C.F.R. 4.85(c) (2017).  Applying the Veteran's left puretone threshold average to Table VIA results in Level VI hearing in the left ear, which combined with his Level V right ear hearing loss corresponds to a 20 percent rating when applied to Table VII.  38 C.F.R. § 4.85 (2017).

In short, throughout the period on appeal, the Veteran's hearing loss disability has not more nearly approximated a rating in excess of 30 percent pursuant to VA regulations.  It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C. § 1155 (2012).  

The Board acknowledges the Veteran's assertion that his hearing loss disability is worse than currently rated.  The Veteran is competent to report on factual matters and observable symptoms of which he has firsthand knowledge, and the Board finds that the Veteran is credible.  However, as noted above, disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.  The Veteran has not been shown to have the medical expertise needed to determine the extent of his hearing loss disability, and the Board concludes that the objective medical findings provided in the VA audiological reports to be more probative as to the extent of his hearing loss than his assertions. 

In summary, the preponderance of the competent and probative evidence is against the claim for a rating in excess of 30 percent, and the appeal is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for a bilateral hearing loss disability is denied.


REMAND

The Board finds that, with respect to the remaining claims on appeal, further development is necessary prior to appellate review.

First, there appear to be outstanding VA treatment records pertinent to the Veteran's claims for service connection.  In a November 21, 2011 statement and his December 27, 2012 notice of disagreement, the Veteran reported that he was treated for hepatitis at the Kansas City VA Medical Center (VAMC) in the 1970s.  Additionally, VA treatment records from April 9, 2002 and April 11, 2005 indicate that the Veteran received psychiatric and substance abuse treatment in 1999 at the Kansas City VAMC.  To date, VA treatment records prior to February 7, 2000 have not been associated with the claims file.  Finally, the March 2014 VA esophageal conditions examination report referenced an August 2, 2002 EGD report documenting "class A esophagitis."  The treatment records associated with the claims file do not contain the referenced EGD report.  As such records might be relevant to the Veteran's service connection claims they must be obtained.  

There are also outstanding private treatment records.  On November 21, 2008 the Veteran submitted a VA Form 21-4142 authoring VA to obtain records from Imani House and Benilde Hall dated between November 1999 and October 2008 pertaining to psychiatric and substance abuse treatment.  Those records have not been requested or otherwise obtained.  On October 18, 2007 the Veteran submitted a VA Form 21-4142 authoring VA to obtain inter alia psychiatric treatment records from Lansing Correctional facility dated as recently as 2006.  While VA made a single request for those records, neither the requested records nor a negative response have been associated with the record.  As the Veteran asserts that his sleep disorder, esophageal condition, and erectile dysfunction are secondary to his service-connected PTSD with substance abuse disorder, such records are potentially relevant to his service connection claims, as well as the PTSD increased rating claim, and TTR claim.  On remand reasonable efforts should be made to associate the records with the claims file.  See 38 U.S.C. § 5103A(2)(B) (2012) (stating reasonable efforts requires VA to make at least two requests for private records unless the first requests makes it evident further requests would be futile).

In accordance with the January 2016 remand, VA opinions regarding the Veteran's Barrett's esophagus and gastroesophageal reflux disease (GERD) were obtained in April 2016 and November 2017.  In finding that the Veteran's GERD and Barrett's esophagus were not caused or aggravated by the Veteran's PTSD the examiner did not address the Veteran's substance use disorder that is part and parcel of his service-connected PTSD.  Additionally, in addressing whether the conditions were caused or aggravated by medications taken for the Veteran's PTSD, the clinician's sole rationale was that the Veteran was not presently on any medication.  The clinician did not address Veteran's prior PTSD medications, including sertaline, fluoxetine, trazodone, hydroxyzine, and Ambien.  With regard to direct service connection, the November 2017 opinion did not address the Veteran's Barrett's esophagus or acknowledge the February 8, 1967 clinical record noting that the Veteran endorsed GI symptoms, including burning substernal pain.  Accordingly, an addendum opinion is required.  

Finally, as noted above, the issue of TDIU has been raised.  Specifically, the record indicates that the Veteran has been unemployed during portions of the period on appeal.  Moreover, his representative expressly raised the issue of entitlement to a TDIU in the February 2018 appellate brief.  Thus, the Board finds that the issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claims.  To date, this issue has not yet been fully developed or adjudicated by the AOJ.  Accordingly, it is remanded for initial development and adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated from January 1, 1970 to February 7, 2000, as well as the August 2, 2002 EDG report, and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified, to include records from Imani House, Benilde Hall, and Lansing Correctional facility.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Provide the Veteran and his representative notice pursuant to the Veterans Claims Assistance Act (VCAA) as to the issue of entitlement to a TDIU.  Additionally, ask him to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include any part time or occasional employment.

4.  After the above is completed to the extent possible, return the claims file to either the April 2016 or November 2017 VA clinician if available, to obtain an addendum opinion.  If neither of those clinicians is available, the claims file should be forwarded to another VA physician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should:

a.  State whether it at least as likely as not (50 percent probability or greater) that the Veteran's Barrett's esophagus and GERD were incurred during or otherwise related to active service.  Please explain why or why not.

In so opining, the physician should address the February 8, 1967 clinical record noting the Veteran's report of burning substernal pain, which lasted approximately one hour; his February 8, 1967 treatment for hookworms; and the May 1968 report of medical history at separation reporting frequent indigestion as well as stomach, liver, or intestinal trouble.

b.  State whether it at least as likely as not (50 percent probability or greater) that the Veteran's Barrett's esophagus and GERD were caused by his service-connected PTSD with substance abuse disorder or any medications taken for his PTSD.  Please explain why or why not.

c.  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Barrett's esophagus and GERD were worsened beyond normal progression by his service-connected PTSD with substance abuse disorder or any medications taken for his PTSD.  Please explain why or why not.  If either condition is worsened beyond normal progression, the examiner should indicate the degree of worsening attributable to the Veteran's PTSD with substance abuse disorder.

In so opining, the clinician should address the November 2017 VA clinician's statement that alcohol abuse was a risk factor for developing GERD.

The examiner should provide a complete rationale for all opinions expressed.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


